DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0068261, filed on 06/10/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 was filed after the mailing date of the instant application on 12/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some embodiments of Formula 1, does not reasonably provide enablement for all embodiments of Formula 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
With respect to claim 1, the bonding pattern between X1-X4 and Ar3 and Ar6 is unclear. There is not sufficient structure to interpret the compound in a way that all embodiments are enabled.
This leads to questions of enablement such as 
Wands Factor A – Breadth of the claims
How do X1-X4 bond with Ar3 and Ar6? Are they connected in a point and form a 5-membered ring or are they bonded in another pattern and form a ring with a different number of ring atoms? 
Wands Factor D – The level of one of ordinary skill
The above compound bears hyperconjugation on carbon atoms when X1-X4 and Ar3 and Ar6 form 5-membered rings. How is such a compound stabilized? How is such a compound  synthesized? 
Wands Factor H – The existence of working examples
Applicant has provided no examples of how such a compound could be synthesized or stabilized.
Claims 2-3 and 14-20 do not provide any further limiting structure by which to interpret Formula 1 and are rejected by virtue of dependency.

Claims 1-3 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 requires a 10-membered cyclic group. The instant description provides 0 examples of such a combination that meets this requirement. The specification further provides no guidance that could be used to form embodiments. The absence of examples in the written description does not provide a sufficient showing that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the term “non-bond” is unclear. This could be interpreted as the absence of a bond, a non-bonding pair of electrons, or anything that is not a chemical bond. This is not a recognized term in the field of organic chemistry, and the specification does not provide any further definition of what a “non-bond” is.
For the purpose of continuing examination, “non-bond” will be interpreted as the absence of a bond. Support for this interpretation is being take from claim 11 which demonstrates the absence of a bond at places analogous to instant L1-L6.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatakeyama et al. (US 2018/0069182 A1) – Teaches similar compounds

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789